DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 7/29/2021. The claim amendments are entered. Presently, claims 20-39 remain pending. Claims 29 and 34 have been amended.

It is noted that claims 35 and 37 have not been amended and remain duplicates of each other. Applicant was previously advised that the claims are substantial duplicates of each other. Applicant is advised to review the two claims again. Thus, a more apparent warning is being given to bring the matter again to Applicant’s attention for further review. 

Applicant has sufficiently amended Figs. 7 and 8 to address the drawing objections. Applicant has also amended the specification to provide the requisite support for Figs. 7 and 9. Accordingly, the drawing objections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 7/29/2021 have been fully considered but they are not persuasive.

Applicant argues that Wong allegedly does not teach the limitations of claim 20 regarding the presentation related to the activity of interest and the activity of interest (Applicant’s reply pgs. 12-14). Specifically, Applicant argues that the control signals in Wong allegedly does not teach the limitation on presentation because the control signals in Wong are allegedly not being presented or displayed in any manner (Applicant’s reply pg. 13). This is not persuasive. Wong explicitly teaches that the predictive analysis and control module, which can generate the control signals, can include a user interface functionality for interactive visualization of the signals and corresponding rules related to the behavior/activity (Wong [0035]). Accordingly, Applicant’s assertion is incorrect and Wong does teach that claim limitation. 

Applicant also argues regarding claim 20 that Wong allegedly does not teach an activity of interest such as an “activities of daily living” as recited in Applicant’s specification (Applicant’s reply pgs. 13-14). This argument is not persuasive. As recited below, Wong teaches user activities such as turning on/off lights, turning on a computer, adjusting a thermostat, etc. that can be performed on a regular basis (Wong [0038]-[0039]). Moreover, the claims merely recite “an activity of interest”, which is a broad claim limitation that can be interpreted to mean a wide range of activities. The claim does not recite “activities of daily living (ADLs)” as asserted by Applicant. Furthermore, it is noted that the phrase “activity of daily living”, in and of itself, denotes a wide range of activities that one can perform every day. Certainly, turning on/off lights, adjusting a thermostat, and the like as taught in Wong are activities that one can perform frequently on a daily basis. Applicant’s argument that Wong must teach exactly the types of ADLs as recited in Applicant’s specification, e.g. sleeping, eating, or taking medication is not persuasive because it impermissibly narrows a claim limitation when such a narrow limitation is 

Applicant also argues with regards to claim 20 that Wong allegedly does not teach the claim limitations because the sensors/computing devices are performing the activities and thus cannot teach “activity of interest” (Applicant’s reply pgs. 12-14). This is not persuasive. Contrary to Applicant’s arguments and as explained above, Wong does teach user activities and activities of interest. Based on such user activities, a predictive analysis and control module can learn the user activities/behaviors to generate a pattern wherein various devices in the home can be automated to meet the user’s needs and desires based on the user’s activities/behaviors. Accordingly, user activities are being performed. Furthermore, the fact that the devices can learn a user activity/behavior does not negate the presence of those user activities/behaviors. That is, the users’ performance of the activities/behaviors enables the devices to learn a pattern of such activities/behavior. Accordingly, Applicant’s arguments are not persuasive. 

Applicant reiterates the same arguments regarding claim 20 for independent claim 34 (Applicant’s reply pgs. 14-16) and independent claim 29 (Applicant’s reply pgs. 17-20). These argument are not persuasive for the reasons stated above, which are reiterated here in response to the same arguments. 


Applicant also argues that the dependent claims should be allowable by virtue of their dependency from the independent claims (Applicant’s reply pgs. 14, 17, and 20-22). This argument is not persuasive because the independent claims remain rejectable and thus, so do the dependent claims. 

Claim Warning
Applicant is advised that should claim 35 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong).

Regarding claim 20, Wong teaches:
	A method comprising: 
	determining an activity of interest ([0033] and [0038]-[0039]: describing various user activities of interest in correlation with device activities of interest.); 
	querying an activity prediction server for a predicted future time associated with the activity of interest ([0035]-[0037] and [0066]: describing interactions with the gateway system comprising predictive and pattern recognition control modules to generate “a prediction … of a likelihood or probability of occurrence of an [activity] event with in a given future time window”. Wherein such modules operate in conjunction with a smart gateway or server system ([0025], [0041], and [0061]).); 
	receiving, from the activity prediction server, the predicted future time associated with the activity of interest ([0036]-[0037], [0073], and [0078]: describing predictions from the modules the likelihood of an activity event occurring at a future time.); 
comparing the predicted future time to a current time ([0088]: describing that “generating a prediction of future device usage based… on a comparison of collected data with a sample table of data to determine whether a correlation exists between the collected data and data in the sample table of data”. Wherein such prediction and comparison of the data comprises “timing information” ([0033], [0036], and [0089]).); and 
when the current time is equal to or greater than the predicted future time, presenting an activity prompt associated with the activity of interest ([0051], [0073], and [0078]: describing “probability of the prediction occurring at particular time exceeds a threshold … and waiting until the particular time (e.g., corresponding to a time associated with a predicted device event), and issuing the first set of instructions as the one or more control signal to the one or more devices at the particular time.”), 
wherein the presentation of the activity prompt is based on user-defined preferences defining whether the activity prompt is to be presented for the activity of interest ([0035]: describing the “user’s preferences” in relation to the activity and prediction of the activity at a future time frame, wherein prediction can be given to the user via a “user interface functionality [that] may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands.”).

Regarding claim 21, Wong teaches:
	The method of claim 20, wherein the presentation of the activity prompt is based on the user-defined preferences defining a relative time at which the activity prompt is to be presented ([0035]:describing the “user’s preferences” in relation to the activity and prediction of the activity at a future time frame, wherein prediction can be given to the user via a “user interface functionality [that] may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands.” The alert can be sent at a current/immediate time or “at a predetermined future time” ([0051]).).

Regarding claim 22, Wong teaches:
The method of claim 20, wherein the presentation of the activity Lee&Hayes2wprompt is based on user-defined preferences defining whether a visual indicator, audio indicator, tactile indicator, ([0035]: describing that the “user interface functionality may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands.”).

Regarding claim 23, Wong teaches:
The method of claim 20, wherein querying the activity prediction server includes periodically querying the activity prediction server ([0072]-[0073]: describing that the server system “may aggregate and analyze the data and periodically return (or upon request) cloud processing results back” for detecting patterns and making predictions.).

Regarding claim 24, Wong teaches:
The method of claim 20, wherein determining the activity of interest includes one or more of: 
determining an activity specified in association with user-configured settings ([0039]and [0056]: describing an activities in correlation with user settings/specifications.);
determining an activity for which no activity prompts are currently pending; or
determining an activity for which an activity prompt is currently pending and is schedule to be presented within a threshold time period.

Regarding claim 34, Wong teaches:
A computing device comprising:  
Lee&Hayes5wa processor ([0022] and [0027]: “processor”); 
([0027]: “A computer may be any processor coupled to a memory.”); 
an activity prompting application stored in the memory and executed on the processor, to configure the computing device to ([0032]: “gateway system 12 further includes an event handler module 52 and a predictive analysis and control module 56 in communication with the router 50”. Wherein the gateway system comprises a computer with a processor and memory ([0025]). The event handler can gather data regarding the user’s activities ([0033]) and the “predictive analysis and control module 56 may run pattern matching software and/or other software, such as artificial intelligence software” to make predictions regarding the user’s activities ([0036]).): 
determine an activity of interest, the activity of interest including activities of daily living (ADLs) ([0033], [0038]-[0039], [0066], and [0089]: describing various user activities of interest in correlation with device activities that occurs with frequency.); 
query an activity prediction server for a predicted future time associated with the activity of interest ([0035]-[0037] and [0066]: describing interactions with the gateway system comprising predictive and pattern recognition control modules to generate “a prediction … of a likelihood or probability of occurrence of an [activity] event with in a given future time window”. Wherein such modules operate in conjunction with a smart gateway or server system ([0025], [0041], and [0061]).); 
receive, from the activity prediction server, the predicted future time associated with the activity of interest ([0036]-[0037], [0073], and [0078]: describing predictions from the modules the likelihood of an activity event occurring at a future time.); 
([0088]: describing that “generating a prediction of future device usage based… on a comparison of collected data with a sample table of data to determine whether a correlation exists between the collected data and data in the sample table of data”. Wherein such prediction and comparison of the data comprises “timing information” ([0033], [0036], and [0089]).); and
when the current time is equal to or greater than the predicted future time, present an activity prompt associated with the activity of interest ([0051], [0073], and [0078]: describing “probability of the prediction occurring at particular time exceeds a threshold … and waiting until the particular time (e.g., corresponding to a time associated with a predicted device event), and issuing the first set of instructions as the one or more control signal to the one or more devices at the particular time.”)
based on user-defined preferences defining whether the activity prompt is to be presented for the activity of interest ([0035]: describing the “user’s preferences” in relation to the activity and prediction of the activity at a future time frame, wherein prediction can be given to the user via a “user interface functionality [that] may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands.”). 

Regarding claim 35, claim 35 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21. Claim 35 is a device claim that corresponds to method claim 21.

Regarding claim 36, claim 36 is substantially similar to claim 23 and therefore is rejected on the same ground as claim 23. Claim 36 is a device claim that corresponds to method claim 23.

Regarding claim 37, claim 37 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21. Claim 37 is a device claim that corresponds to method claim 21. Claim 37 is a duplicate of claim 35. 

Regarding claim 38, claim 38 is substantially similar to claim 22 and therefore is rejected on the same ground as claim 22. Claim 38 is a device claim that corresponds to method claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong) in view of Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook).

Regarding claim 25, the rejection of claim 20 is incorporated. While the cited reference teaches the claim limitations, it does not explicitly teach: “receiving user feedback indicating an action taken by a user in response to the activity prompt; and determining an effectiveness of the activity prompt for the user.” Cook discloses the claim limitations, teaching:
“receiving user feedback indicating an action taken by a user in response to the activity prompt (Cook [0052]: describing feedback from the user regarding the activity that can be selected for automation. Wherein such feedback can comprises various actions that can be taken by the user ([0053] and [0056]).); and 
determining an effectiveness of the activity prompt for the user (Cook [0049]-[0050] and [0052]: describing the probability/likelihood of an activity being selected for automation, wherein the probability can denote an effectiveness. That is, activities with a higher probability are ones that will be selected to be automated, while activities that are not performed/observed are more likely to be forgotten, as computed via a corresponding decay effect rate ([0055]).).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the process in Cook. Doing so would enable “systems and methods for adaptive smart environment automation… [that] also includes generating a plurality of statistical models based on the plurality of sequence patterns, and the individual statistical models corresponding to an activity of a user. The method further includes recognizing the activity of the user based on the statistical models and additional input data from the sensors.” (Cook Abstract). 

Claims 26, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong) and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook) in view of Karaoguz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0324698, hereinafter Karaoguz).

Regarding claim 26, the rejection of claim 25 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the user feedback includes an indication from the user that the user has performed the activity, the user is going to perform the activity, the user will perform the activity at a later time, or the user is Lee&Hayeswschoosing to ignore the activity”. Karaoguz discloses the claim limitations, teaching: that “the feedback may be used to perform an action on behalf of the user, initiate performance of an action on behalf of the user….” (Karaoguz [0035]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the user feedback in Karaoguz. Doing so would enable “[a] context-aware decision making system may include at least one processor circuit that is configured to obtain an environmental profile of an environment associated with a user. The at least one processor circuit is configured to determine a predicted behavior of the user based at least on the obtained environmental profile. The at least one processor circuit may be configured to determine the predicted behavior of the user using at least one predictive model associated with the user. The at least one processor circuit may be configured to perform an action related to the predicted behavior of the user, such as an action that facilitates the predicted behavior of the user, an action that impedes the predicted behavior of the user, and/or an action that provides information related to the predicted behavior of the user.” (Karaoguz Abstract). 


Regarding claim 28, the rejection of claim 25 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “sending the user feedback to the activity prediction server; and with the activity prediction server, retraining an activity occurrence predictor based on the user feedback”. Karaoguz discloses the claim limitations, teaching:
“sending the user feedback to the activity prediction server ([0054] and [0056]: describing user feedback, e.g. selections of what the user’s preferences are, to the electronic device system that analyzes and predicts user behaviors and activities. The feedback can comprise querying the user to request user labeling of the activity ([0109]-[0110]). Wherein the electronic device system operates in conjunction with the server to exchange data about the user(s) and the users’ activities ([0027], [0089], and [0091]).); and 
with the activity prediction server, retraining an activity occurrence predictor based on the user feedback ([0062] and [0086]: describing that the electronic device system can utilize the user feedback to update and manage the predictions, suggestions, or commands sent to the user.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the user feedback in Karaoguz. A motivation to combine the cited references with Karaoguz was previously given.

Regarding claim 32, claim 32 is substantially similar to claim 26 and therefore is rejected on the same ground as claim 26. Claim 32 is a method claim that corresponds to another method claim 26
Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong) and Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook) in view of Catani et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0364057, hereinafter Catani).

Regarding claim 27, the rejection of claim 25 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the user feedback is used to improve an accuracy of a future activity occurrence prediction”. Catani discloses the claim limitations, teaching: that the user can input their activity data and provide feedback regarding the interest level and enjoyment of the activity into the user management system, via an input module and an analysis module (Catani [0215]), that can provide recommendations/suggestions of activity to the user (Catani [0243] and [0252]). Wherein by “[a]utomatically asking the user for the status of an active activity can help ensure that the system 10 has accurate information about the user, which can allow the analysis module 202 to perform more accurate analysis and provide more useful and/or more timely [recommendation] data to the user” (Cantani [0254] and [0274]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the user feedback in Catani. Doing so would enable a “system [that] can be configured to provide recommendations of activities to the person that can positively affect the person's wellness, health, and lifestyle. The recommendations can be tailored to each individual user of the system such that different people can receive different recommendations” (Catani Abstract).
Regarding claim 33, the rejection of claim 32 is incorporated. While the cited references teach the claim limitations and the retraining of the activity occurrence predictor, they do not explicitly teach: “wherein retraining the activity occurrence predictor based on the user feedback includes using the user feedback to improve an accuracy of a future activity occurrence prediction”. Catani discloses the claim limitations, teaching: that the user can input their activity data and provide feedback regarding the interest level and enjoyment of the activity into the user management system, via an input module and an analysis module (Catani [0215]), that can provide recommendations/ suggestions of activity to the user (Catani [0243] and [0252]). Wherein by “[a]utomatically asking the user for the status of an active activity can help ensure that the system 10 has accurate information about the user, which can allow the analysis module 202 to perform more accurate analysis and provide more useful and/or more timely [recommendation] data to the user” (Cantani [0254] and [0274]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the user feedback in Catani. Doing so would enable a “system [that] can be configured to provide recommendations of activities to the person that can positively affect the person's wellness, health, and lifestyle. The recommendations can be tailored to each individual user of the system such that different people can receive different recommendations” (Catani Abstract).



Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0063774, hereinafter Cook) in view of Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong).

Regarding claim 29, Cook teaches:
A method comprising: 
training an activity recognition module based on a set of activity recognition training data ([0025]-[0028]: describing the activity miner that comprises a “Discontinuous Varied-Order Sequential Mining module (DVSM) 120 operatively coupled to a clustering module” that can be configured to detect, recognize, and analyze activity patterns. From this activity recognition data, an activity model can be trained ([0040] and [0043]).); 
receiving sensor events from an environment ([0025], [0066], and [0085]: describing that “collected sensor data from the smart environment” can be obtained by the activity miner.); 
using the trained activity recognition module to label the sensor events with an activity class to generate labeled sensor event data ([0043] and [0045]: describing that the activity model comprising a hidden Markov model (HMM), thereby enabling the “[t]he activity model 108 … to identify the sequence of activities (i.e., the sequence of visited hidden states) that corresponds to a sequence of sensor events (i.e., the observable states). The activity model 108 can calculate based on the collected data, the prior probability (i.e., the start probability) of every state which represents the probability of which state the HMM is in when the first sensor event is detected. For a state (or activity) a, this is calculated as the ratio of instances for which the activity label is a.”); 
([0043]-[0045]: describing that the activity model comprising a HMM can be trained to identify and determine a sequence of activities, as well as determine a transition to a predicted future activity ([0046]-[0047]).);
…;  
Lee&Hayes'4receiving user feedback via the user interface indicating an action taken by a user in response to the activity prompt ([0052]: describing feedback from the user regarding the activity that can be selected for automation. Wherein such feedback can comprises various actions that can be taken by the user ([0053] and [0056]), whereby such feedback can be given using a “user interface functionality [that] may include an interactive visualization” ([0035] and [0056]).); and 
retraining the activity occurrence predictor based on the user feedback ([0053]: describing a dynamic adapter, wherein a user can provide feedback regarding the activities/ or automation activities via a user interface and the dynamic adapter can accordingly update the activity model.).

While the cited reference teaches the limitations of claim 29, it does not explicitly teach: “using the activity occurrence predictor to predict a future occurrence time of an activity within the environment; presenting, on a user interface, an activity prompt associated with the activity in response to a current time being equal to or greater than the predicted future occurrence time” on lines 9-13. Wong discloses the claim limitations, teaching:
“using the activity occurrence predictor to predict a future occurrence time of an activity within the environment (Wong [0036]-[0037]: describing that a predictive and pattern recognition control module can make predictions, wherein “a prediction may be any estimate of a likelihood or probability of occurrence of an [activity] event with in a given future time window”.); 
presenting, on a user interface, an activity prompt associated with the activity in response to a current time being equal to or greater than the predicted future occurrence time (Wong [0035] and [0056]: describing a “user interface functionality [that] may include an interactive visualization depicting currently learned patterns of the system 10 and future slated device-control commands”, i.e. control instructions that can be implemented by the system. Wherein such prediction and instructions can be implemented when the current time exceeds a certain threshold, denoting at least the predicted time ([0073] and [0078]). )”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the process in Wong. Doing so would enable “the predictive analysis and control system 56 [to determine] predicted user behavior” to then generate the appropriate predictions and control signals to the various devices in the smart home environment (Wong [0038]). Wherein the prediction is based on gathered user data using sensor tracking of the user (Wong [0039]).





Regarding claim 30, Cook teaches:
The method of claim 29, wherein: 
the activity recognition training data includes a plurality of sensor events ([0037]: describing “sensor events” that can be clustered. See also [0058]: describing various sensors to detect the ambient environment events and user activity events.), and 
the sensor events are labeled with a corresponding activity class ([0085], [0088], and [0090]: “each sensor event was labeled with the corresponding activity ID”.).

Regarding claim 31, claim 31 is substantially similar to claim 21 and therefore is rejected on the same ground as claim 21. Claim 31 is a method claim that corresponds to another method claim 21.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (U.S. Pat. App. Pre-Grant Pub. No. 2015/0227118, hereinafter Wong) in view of Karaoguz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0324698, hereinafter Karaoguz).

Regarding claim 39, the rejection of claim 34 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the processor receives user feedback indicating an action taken by a user in response to the activity prompt, wherein the user feedback includes an indication from the user that the user has performed the activity, the user is going to perform the activity, the user will perform the activity at a later time, or the user is choosing to ignore the activity”. Karaoguz discloses the claim limitations, teaching: that “the feedback may be used to perform an action on behalf of the user, initiate performance of an action on behalf of the user….” (Karaoguz [0035]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the device in the cited references to include the user feedback in Karaoguz. Doing so would enable “[a] context-aware decision making system may include at least one processor circuit that is configured to obtain an environmental profile of an environment associated with a user. The at least one processor circuit is configured to determine a predicted behavior of the user based at least on the obtained environmental profile. The at least one processor circuit may be configured to determine the predicted behavior of the user using at least one predictive model associated with the user. The at least one processor circuit may be configured to perform an action related to the predicted behavior of the user, such as an action that facilitates the predicted behavior of the user, an action that impedes the predicted behavior of the user, and/or an action that provides information related to the predicted behavior of the user.” (Karaoguz Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gundlapalli (U.S. Pat. App. Pre-Grant Pub. No. 2017/0124288): describing a specialized tracker called an “integrated physical activity level (I-PAL)” measurement and tracking device to track the physical activities of teenagers. I-PAL can measure the daily activities such as sports and other physical activities along with the duration of the activities to predict “total energy expenditure” as well as a metabolic equivalent for the users. The scores from I-PAL can be used to improve the health and wellness of the users. 
Ramezani (U.S. Pat. App. Pre-Grant Pub. No. 2018/0190382): describing a system environment with sensors and beacons to determine user location and activities. The system includes tracking and activity modules to monitor the user location and activities. The data can be used in correlation with surveys and assessments to analyze and predict user health and wellness, e.g. gait index, mobility, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128